Citation Nr: 0127072	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  01-08 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont



THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability, claimed as mental impairment.  

2.  Entitlement to service connection for a right shoulder 
disability.  



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 



INTRODUCTION

The veteran had active honorable service from December 1968 
to January 1970.  The veterans's claim for service connection 
for a psychiatric disability was previously denied in rating 
decisions of March 1970, January 1976, and July 1991.  He was 
informed of each of these decisions by letter, but did not 
perfect a timely appeal with any of these rating actions.  
Therefore these rating actions became final.  

This matter now comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the RO 
that determined that no new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for a psychiatric disability.  The RO also denied 
service connection for a right shoulder disorder.  

The case is before the Board for appellate consideration at 
this time.  For reasons discussed below, the issue of 
entitlement to service connection for a right shoulder 
disability will be discussed in the Remand section of this 
decision.  


FINDINGS OF FACT

1. The RO last denied service connection for a psychiatric 
disorder in an unappealed rating action of July 1991.  
This was the last final decision on any basis.

2. The evidence submitted since the unappealed July 1991 
rating action and in conjunction with the veteran's May 
2001 application to reopen his claim for service 
connection for a psychiatric disability is new in the 
sense of not being previously of record, but is otherwise 
cumulative and/or redundant.  

3. The evidence submitted since the unappealed July 1991 need 
not be considered in order to fairly decide the merits of 
the veteran's claim for service connection for a 
psychiatric disability.  


CONCLUSIONS OF LAW

1. The July 1991 rating decision denying service connection 
for a psychiatric disability is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2001) 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2001).  

2. The additional evidence has been received subsequent to 
the July 1991 unappealed rating decision denying service 
connection for a psychiatric disability is not new and 
material; the veteran's claim for service connection for 
defective hearing in the right ear is reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  


The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
provision was codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

Although this law was in effect at the time of the July 2001 
adjudication by the RO of the appellant's application to 
reopen his claim for entitlement to service connection for a 
psychiatric disability, this adjudication was conducted prior 
to the August 2001 promulgation of enabling regulations 
governing the submission of new and material evidence.  
38 C.F.R. § 3.159 (c)(4)(iii) (August 29, 2001).  However, 
that regulation was not retroactive prior to the date of 
promulgation.  In addition, the Board also notes that veteran 
and his custodian had been informed of the need to submit 
additional evidence and the nature of that required evidence 
in an August 2001 letter from the RO.  Furthermore, the 
veteran and his custodian were also provided the applicable 
law and regulations governing new and material evidence in 
the October 2001 Statement of the Case.  Furthermore, there 
is no indication in the record that the essential facts are 
in dispute or that significant relevant clinical evidence is 
not currently in the claims folder.  Therefore no further 
evidentiary development appears to be necessary in regard to 
this claim.  

The Board therefore concludes that no further action by the 
RO is required in regard to this appeal on new and material 
evidence under the Veterans Claims Assistance Act of 2000.  
The Board will therefore proceed to consider the appellants' 
application to reopen his claim for service connection for a 
psychiatric disability on the basis of the evidence currently 
of record.  

I. Factual Background

The evidence that was of record at the time of the July 1991 
unappealed rating action denying service connection for a 
psychiatric disability may be briefly summarized.  Service 
medical records reveal that the veteran was hospitalized at a 
military facility in early December 1969 for psychiatric 
observation.  A history of treatment for depression earlier 
in 1969 was noted.  Upon completion of observation and 
evaluation and a review of the medical record during the 
current hospitalization, it was concluded that the veteran 
showed evidence of an emotionally unstable personality 
manifested by emotional instability, compulsiveness, poor 
judgment and constant "scrapes and difficulties".  A 
diagnosis of emotionally unstable personality was confirmed 
by a subsequent Medical Board that also found that the 
veteran unsuitable for military service because of this 
disorder.  The emotionally unstable personality disorder was 
considered a preexisting inherent defect and the veteran was 
found to suffer from no psychiatric disability as a result of 
service.  On clinical evaluation during his January 1970 
examination prior to service discharge, the veteran was again 
diagnosed as having an emotionally unstable personality.  
Service connection for a personality disorder was originally 
denied.  There was no appeal of that rating.

Private clinical records reflect outpatient treatment during 
the period from March to May 1973 for an acute anxiety 
reaction.  A three history of increasing anxiety and 
increased use of alcohol was reported.  During private 
treatment in October and November 1990 for alcohol abuse, 
significant depression was noted that was related to previous 
alcohol abuse and guilt.  In the 1976 unappealed rating 
service connection for anxiety was denied as not shown in 
service, and unrelated to any inservice occurrence or event.

In a June 1991 statement Richard Kast, M.D., reported that he 
was treating the veteran for a bipolar disorder.  It was said 
that the bipolar disorder was largely in remission.  

During a VA medical examination in July 1991, it was noted 
that the veteran had nervous symptoms that were related to 
drug and alcohol abuse.  The diagnoses included bipolar 
disorder that was largely in remission.  

The evidence that has been added to the record subsequent to 
the July 1991 rating action denying service connection for a 
psychiatric disorder includes an November
1991 report of neuropsychological testing of the veteran for 
memory impairment.  The veteran was noted to give a history 
of problems with his memory since he had quit drinking about 
three years earlier.  Recurrent depression was also reported.  
The testing indicated mild to moderate generalized impairment 
of higher order cognitive functions, particularly in regard 
to memory.  It was noted that the veteran's test results were 
not the most classic for chronic alcoholic encephalopathy, 
this was identified as the cause of the veteran's symptoms.  

In a February 1992 statement, Paul Reiss, M.D., said that the 
veteran had been treated for disorders that included 
alcoholism with chronic alcoholic encephalopathy and an 
anxiety disorder with possible childhood attention deficit 
disorder.  

In a March 1992 statement, Richard Kast, M.D., said that he 
had been treating the veteran for a bipolar disorder over the 
previous one and a half years.  

Other records reveal that he was seen for mental health 
clinic visits by the VA through the mid 1990's.  There is no 
evidence of an opinion relating any acquired psychiatric 
pathology to any inservice occurrence or event.



II.  Legal Analysis


The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of a claim for service 
connection becomes final, it cannot be subsequently reopened 
unless new and material evidence has been presented.  The 
Board must perform a two-step analysis when the veteran seeks 
to reopen a claim based on new and material evidence.  First, 
the Board must determine whether the evidence is "new and 
material".  Second, if the Board determines that the veteran 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in the 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

New evidence is evidence that is not merely cumulative of 
other evidence of record.  Material evidence is that which is 
relevant to the issue at hand and which, assuming its 
credibility, must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1999).  For 
purposes of determining whether a claim should be reopened, 
the credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all the evidence submitted 
since the last final disallowance of the claim, rather than 
since the last time the claim was disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273 (1996).   

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).  Service connection may be granted for 
disability diagnosed after service when all the evidence, 
including that pertinent to service, demonstrates that the 
disability was incurred during service.  38 C.F.R. § 3.303(d) 
(2001).  A personality disorder is a developmental 
abnormality and not a disease for which service connection 
may be granted. 38 C.F.R. § 3.303(d) (2001).  Service 
connection for a psychosis may be granted if such manifested 
to a compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001).  

The bases for the prior denials of service connection for a 
psychiatric disorder by the RO were, essentially, that the 
veteran's inservice psychiatric symptoms during service were 
due to a developmental personality disorder rather than an 
acquired psychiatric disorder and that the evidence did not 
demonstrate the existence of any acquired psychiatric 
disorder until more than three years after the veteran's 
final discharge from service.  Since the most recent of these 
prior rating actions denying service connection for a 
psychiatric disability, the veteran has submitted private 
clinical documents and medical statements demonstrating 
treatment for a bipolar disorder and alcoholic encephalopathy 
during the early 1990s, more than twenty years after the 
veteran's period of military service.  

Some of these medical records from the 1990s, such as the 
November 1991 report of neuropsychological testing, are 
clearly new in that they were not of record at the time of 
the July 1991 rating decision that last denied service 
connection for a psychiatric disorder.  However, none of the 
evidence submitted subsequent to July 1991 is material to the 
issue of entitlement to service connection for a psychiatric 
disorder since none of it shows that the veteran developed an 
acquired psychiatric disorder while in the service (as 
opposed to a developmental personality disorder), or that the 
veteran's current acquired psychiatric disability, a bipolar 
disorder, is due to service.  In addition, none of this 
evidence shows the existence of a psychosis within one-year 
following the veteran's discharge from active duty.  
Accordingly, none of the evidence submitted since July 1991 
is of such significance that it must be considered in order 
to fairly decide the merits of the veteran's claim for 
service connection for a psychiatric disability.  

In view of the above, the Board finds that new and material 
evidence has not been submitted that would reopen the 
veteran's claim for service connection for a psychiatric 
disability.  


ORDER

The veteran's application to reopen his claim for service 
connection for a psychiatric disability is denied.  


REMAND

The veteran has asserted that his currently diagnosed chronic 
tendonitis is the result of an injury to the right shoulder 
sustained during service.  

Review of the veteran's service medical records reveals that 
he was seen in July 1969 after he was struck in the right 
shoulder area by the tailgate of a truck.  The diagnosis was 
contusion and abrasion of the right shoulder.  On the 
veteran's January 1970 examination prior to service discharge 
the veteran's upper extremities were evaluated as normal.  

VA clinical records indicate treatment in June 2000 for 
chronic stiffness and limited range of motion in the right 
shoulder after a 1968 accident.  It was said that the 
shoulder had become more painful and stiff over the previous 
five years.  The assessment was right shoulder 
stiffness/decreased range of motion, questionable traumatic 
arthritis.  

After a May 2001 VA examination, the diagnosis was chronic 
biceps tendonitis.  The examiner commented that it was 
impossible to say whether the tendonitis was related to the 
1969 injury in view of the length of time that had elapsed 
since that time and since the veteran was such a poor 
historian.  The examiner was a physician's assistant.  In 
view of the new law, a medical opinion should be obtained.

The record also contains statements from the veteran's former 
wife and his present spouse.  His former wife said that 
during the period of their marriage from March 1972 to August 
1984, the veteran had always complained about his shoulder.  
His present spouse said that during the period from November 
1984 to the present of off and on pain in the right shoulder.  
She indicated that he had seen a doctor a few times for this 
problem and that a physician had told him that he had 
traumatic arthritis in the right shoulder.  

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).  Service connection may be granted for 
disability diagnosed after service when all the evidence, 
including that pertinent to service demonstrates that the 
disability was incurred during service.  38 C.F.R. § 3.303(d) 
(2001). Service connection for arthritis may be granted if 
such manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

Also, and as noted earlier in this decision, the VCAA and its 
enabling regulations significantly add to and amend the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board 
has reviewed the claims folder and identified certain 
additional assistance that must be rendered in regard to the 
veteran's claim for service connection for a right shoulder 
disability in order to comply with the change in the law.

First, the veteran and his custodian should be notified of 
what evidence is necessary in order to establish entitlement 
to service connection for the veteran's right shoulder 
disability.  Specifically, competent medical evidence is 
necessary that shows that the veteran's current right 
shoulder disorder is related to his military service.

Secondly, the appellant, his custodian, and his former wife 
should be requested to provide any additional information 
concerning any pertinent VA or private treatment that the 
veteran may have received for his right shoulder disability 
from the time of his discharge from service to the present.  
Clinical records documenting treatment for his right shoulder 
disability in the years immediately after the veteran's 
discharge from service would also be especially relevant to 
the appellant's claim and should be obtained.  

Finally, the duty to assist also includes obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C. § 5103A(d) (West Supp. 2001).  Given the 
nature of this case, the Board believes that a further VA 
orthopedic examination of his right shoulder disability and 
another medical opinion regarding the etiology of this 
disability would assist in clarifying the issue of whether 
the veteran's current right shoulder disability was casually 
related to the contusion to his right shooulder that the 
veteran sustained during his military service.  

The claimant is herein advised that pursuant to 38 C.F.R. 
§ 3.655 (2001), failure to cooperate by attending a requested 
VA examination may result in an adverse determination.  

Sec. 3.655 Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655 (2001).  

In view of the foregoing, this case is REMANDED to the RO for 
the following development.  

1. The RO must review the claims file and 
ensure that all notification and the 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 are completed.  In 
particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 
Sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied.  In this regard, 
the RO should contact the veteran and 
his custodian and inform them of the 
types of documentation that can serve 
as evidence in regard to his current 
claim for service connection for a 
right shoulder disability.  

2 The RO should contact the veteran and 
his custodian, as well as his former 
wife, if possible and ask them to 
provide the names, addresses, and 
approximate dates of treatment of any 
other health care providers, VA and 
non-VA, who have treated him for right 
shoulder symptoms at any time since 
service discharge.  If and when a 
response is received and any necessary 
authorizations provided, the RO should 
contact the named health care 
providers and ask them to provide 
copies of all clinical records 
documenting such treatment that are 
not already of record.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant and 
his representative should also be 
informed of the negative results.  
38 C.F.R. § 3.159.

3 Then, the veteran should be afforded 
an appropriate VA medical examination 
to determine the nature and etiology 
of his right shoulder disability.  The 
claims folder must be made available 
to the examining physician prior to 
the examination so that the pertinent 
clinical findings can be reported in 
detail.  The examiner should state 
that the clinical records have been 
reviewed in the examination report.  
Any necessary special studies, to 
include an x-ray of the right shoulder 
should be conducted and all pertinent 
clinical findings reported in detail.  
At the conclusions of the examination 
and after a careful review of the 
claims folder, the examiner should 
express his medical opinion, with 
complete rationale, as to whether it 
is at least as likely as not that any 
disability affecting the veteran's 
right shoulder found on the 
examination is related to the right 
shoulder injury that he sustained in 
July 1969 during service.  

4.  The RO should ensure that all 
requested      
     development has been completed to 
the extent 
     reasonably possible.  If actions 
taken are deficient,
     appropriate corrective action should 
be undertaken.  

5.  When all requested development has 
been completed
     to the extent feasible, the RO 
should review the 
    additional evidence and readjudicate 
the veteran's 
    claim for service connection for a 
right shoulder 
    disability.  If this benefit is not 
granted, the case 
    should be returned to the Board for 
further appellate 
    consideration, after compliance with 
appropriate 
    appellate procedures, including 
issuance of a 
    supplemental statement of the case.  

No action by the appellant is required until he receives 
further notice.  The purpose of this remand is to obtain 
additional clarifying clinical evidence and to comply with 
the provisions of the VCAA.  By this remand, the Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the requested development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



